Appeal Dismissed and Memorandum Opinion filed May 7, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00595-CV

                         CHARLIE JONES, Appellant

                                        V.
                       US BANK TRUST N.A., Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1134285

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 24, 2019. The clerk’s record
was filed August 2, 2019. No reporter’s record was taken. No brief was filed.

      On March 26, 2020, this court issued an order stating that unless appellant
filed a brief on or before April 27, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2